                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTzuCT OF TEXAS
                               LUBBOCK DIVISION

 UNITED STATES OF AMERICA,

    Plaintiff,

                                                         NO. 5:19-CR-073-H-01

 SYDNEY BLAIR SHAW,

    Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE UNITED STATES MAGISTRATE TUDGE
                           CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been frled within fourteen (14) days of service in accordance with

28 U.S.C. $ 636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       Dated         day of September,2019.



                                                             I
                                           JAM         SLEY   ND
                                           UN      D STATES DISTRICT ruDGE
